Name: Commission Regulation (EEC) No 1997/84 of 12 July 1984 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  civil law;  beverages and sugar;  distributive trades
 Date Published: nan

 Avis juridique important|31984R1997Commission Regulation (EEC) No 1997/84 of 12 July 1984 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 186 , 13/07/1984 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 17 P. 0216 Spanish special edition: Chapter 03 Volume 31 P. 0144 Swedish special edition: Chapter 3 Volume 17 P. 0216 Portuguese special edition Chapter 03 Volume 31 P. 0144 *****COMMISSION REGULATION (EEC) No 1997/84 of 12 July 1984 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Articles 7 (5), 9 (5), 12a (5) and 65 thereof, Whereas Regulation (EEC) No 1208/84 substantially altered the private storage arrangements for table wine and grape must laid down in Regulation (EEC) No 337/79; whereas the provisions of Commission Regulation (EEC) No 1059/83 (3), as amended by Regulation (EEC) No 2405/83 (4), should therefore be amended accordingly; Whereas Regulation (EEC) No 1208/84 discontinued short-term storage; whereas there was a link between the amount of aid for long-term storage contracts and that for short-term storage contracts; whereas the aid for long-term storage contracts should therefore be redefined; whereas the amount concerned should vary in relation to the wine's value and its characteristics; whereas table wine should therefore be classified into two categories, with provision for a reduction in the amount of aid in respect of the category containing wine of lesser quality; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1059/83 is hereby amended as follows: 1. The first paragraph of Article 1 is replaced by the following: 'This Regulation lays down detailed rules for the conclusion of the storage contracts referred to in Articles 7, 9 and 12a of Regulation (EEC) No 337/79, hereinafter called "contracts".' 2. Article 5 (1) is replaced by the following: '1. In the case of table wines from a single winery which are of the same type or in close economic relationship with each other and for which a common amount of aid is fixed, producers shall not conclude more than two long-term contracts or more than two contracts under Article 12a of Regulation (EEC) No 337/79 in the same wine-growing year. In the case of each of the products referred to in Article 12 (c), (d) and (e), for which a common amount of aid is fixed, producers shall not conclude more than two long-term contracts in a given wine-growing year.' 3. Article 6 (2) is replaced by the following: '2. Table wines eligible for long-term storage contracts shall be classified into two categories on the basis of their characteristics with regard to quality. The minimum quality conditions applicable to the wine in each category shall be laid down each year in the light of the quality of the harvest in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. With the exception of types R III, A II and A III, table wines covered by storage contracts may not have an actual alcoholic strength of less than 10 % vol.' 4. The second indent of Article 8 (3) is deleted. 5. Article 12 is replaced by the following: 'Article 12 Storage aid shall be payable throughout the Community at the following standard rates per hectolitre per day: (a) for the category of table wines meeting the minimum quality requirements laid down in respect of the higher category as laid down in accordance with Article 6 (2): - for table wines of types R I, R II, R III and A I and for table wines which stand in close economic relationship to those types of table wine: 0,0142 ECU, - for table wines of types A II and A III and for table wines which stand in close economic relationship to those types of table wine: 0,0209 ECU; (b) for table wines of the second category the amounts shall be those laid down in (a), less 8,5 %; (c) for grape musts: - which have been obtained from vine varieties other than Sylvaner, Mueller-Thurgau or Riesling: 0,0169 ECU, - which have been obtained from the Sylvaner, Mueller-Thurgau or Riesling vine varieties: 0,0250 ECU; (d) for concentrated grape musts: - obtained by concentration of the musts referred to in the first indent of (c): 0,0566 ECU, - obtained by concentration of the musts referred to in the second indent of (c): 0,0625 ECU; (e) for rectified concentrated grape musts: 0,0566 ECU.' 6. Article 14 is amended as follows: (a) The second subparagraph of paragraph 1 is deleted; (b) The first sentence of paragraph 2 is replaced by the following: '2. By way of derogation from paragraph 1, Member States may authorize the insertion of an additional clause in a long-term contract, at the request of the producer, which provides for the payment of two advance instalments on the aid due, to be calculated by three-month periods and paid in each case not later than three months after the last day of each three-month period.' 7. The second paragraph of Article 18 is deleted. 8. Article 19 (1) is replaced by the following: '1. Each Member State shall appoint an intervention agency empowered to implement the measures provided for in Articles 7, 9 and 12a of Regulation (EEC) No 337/79 and in this Regulation.' Article 2 This Regulation shall enter into force on 1 September 1984. It shall apply to contracts concluded from that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 115, 1. 5. 1984, p. 77. (3) OJ No L 116, 30. 4. 1983, p. 77. (4) OJ No L 236, 26. 8. 1983, p. 12.